Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-21 are pending.

Response to Argument
3.	Applicant's arguments filed on 04/2/2021 with respect to the 35 USC 103(a) rejections have been fully considered but are moot in view of new ground(s) of rejection.
However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference to Lee et al. (US 10348767 B1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

6.	Claims 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al.  (US 20180367412 A1) hereinafter referred as Sethi in view of Lee et al. (US 10348767 B1) hereinafter referred as Lee.

Regarding claims 1, 8 and 15, method for a computer system to perform logical network health check, wherein the method comprises: 
obtaining network configuration information identifying multiple configurations associated with a logical network on which multiple virtualized computing instances are deployed ([see paragraphs 0034 and 0050-0052] a topology explorer, can obtain a logical model of a network, such as a software-defined network, from one or more controllers on the network.  The logical model can include configurations of objects defined for the network, such as contracts, tenants, endpoint groups, networking configurations (e.g., routing and/or forwarding configurations, priorities, port configurations, interface configurations, etc.), rules, application profiles, bridge domains, network contexts (e.g., virtual routing and forwarding instances), network elements (e.g., servers, switches, controllers, etc… configurations can be implemented at a logical and/or hardware level based on endpoint or resource attributes, such as endpoint types and/or application groups or profiles, through a software-defined network (SDN) framework (e.g., Application-Centric Infrastructure (ACI) or VMWARE NSX);
obtaining network realization information identifying how the multiple configurations are realized on multiple hosts supporting the logical network and the multiple virtualized computing instances ([see paragraph 0039] Network assurance is the guarantee or determination that the network is behaving as intended by the network operator and has been configured properly (e.g., the network is doing what it is intended to do..) [0290-0291] Assurance Appliance System 300 can use Logical Model 270 and Node Data .Topology and Health Analysis 710 can include network topology and node information, such as node location and address, node status and state, etc. For example, Topology Information 712 can identify each node in Fabric 120, a node's location and/or address, a node's status (e.g., active, reachable, inactive, unreachable, etc.), and so forth.  Topology and Health Analysis 710 can also include Errors 714 determined based on Topology Information 712 and Logical Model 270.  720 to discover a topology and health of the network); 
processing the network configuration information and the network realization information to determine the following:(a) network configuration health information specifying a network configuration issue associated with the logical network and a first remediation action ([see paragraphs 0098 and 0292] Assurance Appliance System 300 can determine if Controllers 116 are in quorum or majority, detect login failures at one or more nodes or controllers, detect a network partition, detect an unreachable status of a node or controller, etc. Assurance Appliance System 300 can poll nodes in Fabric 120 (e.g., Spines 102 and Leafs 104) to obtain information from the nodes (e.g., Node Data 720), and determine if a particular node is inactive or unreachable, etc. Assurance Appliance System 300 can report any issues identified in Topology and Health Analysis 
Sethi may not explicitly disclose b) network realization health information specifying a network realization issue associated with the logical network and a second remediation action; providing, to a user device, multiple user interfaces (Uls) specifying the network configuration health information and the network realization health information along with a visualization of the logical network.
However, Lee discloses network realization health information specifying a network realization issue associated with the logical network and a second remediation action; providing, to a user device, multiple user interfaces (Uls) specifying the network configuration health information and the network realization health information along with a visualization of the logical network ([see  col 52 lines 49-64 and  col. 87 lines 1-4] reporting unit is responsible for logging (e.g., logging alerts), report generation, and displaying system status.  An administrator can use the reporting unit to view alerts sent by an endpoint agent to view system status, view a listing of active endpoints, The management console provides an interface for a user, such as an IT administrator, to configure the virtual overlay network system, set up the security policies, display status and health, receive alerts, specify virtual IP addresses, map virtual IP addresses to physical IP addresses, identify which endpoints are allowed to connect to which other endpoints, create connection policies, modify connection policies, delete connection policies, manage application profiles, perform edits and updates to the master routing and mapping tables, and so forth.  The management console can provide a single or central location to view system status and make The management console may provide a graphical user interface (GUI) to be displayed on an electronic screen, programmatic interface (e.g., application programming interface (API)), command line interface, or combinations of these [i.e. multiple UIs]); and
in response to detecting an instruction initiated by the user device using at least one of the multiple Uls, performing the first remediation action or the second remediation action ([see col 15 lines 43-49, col 52 lines 49-64 and col 98 lines 53-59] the administration module may include a graphical user interface (GUI) so that the administrator can easily manage the system.  Using the administration module, an administrator can identify, create, add, update, delete, modify, alter, and remove users, groups, applications, and end points for the virtual network…The management console display status (i.e. visualization) and health, receive alerts, specify virtual IP addresses, map virtual IP addresses to physical IP addresses, identify which endpoints are allowed to connect to which other endpoints, create connection policies, modify connection policies, delete connection policies, manage application profiles, perform edits and updates to the master routing and mapping tables, and so forth.  The management console can provide a single or central location to view system status and make modifications. The management console may provide a graphical user interface (GUI) to be displayed on an electronic screen, programmatic interface (e.g., application programming interface (API)), command line interface, or combinations of these…The controller can then undertake remediation actions to isolate the potentially compromised endpoint)


Regarding claims 2, 9 and 16, Sethi in view of Lee discloses claim 1 as recited above. Sethi further discloses determining the first health information that specifies the configuration issue affecting one of the multiple virtualized computing instances or a logical element on the logical network, wherein the logical element is a logical switch, a logical switch port, a logical router or a logical router port ([see paragraphs 0098, 0229 and 0292 Assurance Appliance System 300 can determine if Controllers 116 are in quorum or majority, detect login failures at one or more nodes or controllers, detect a network partition, detect an unreachable status of a node or controller, etc. Assurance Appliance System 300 can poll nodes in Fabric 120 (e.g., Spines 102 and Leafs 104) to obtain information from the nodes (e.g., Node Data 720), and determine if a particular node is inactive or unreachable, etc. Assurance Appliance System 300 can report any issues identified in Topology and Health Analysis 710 to one or more devices or users (e.g., a network operator), and suggest any actions to take in response to such issues).

Regarding claims 7, 14 and 21, Sethi in view of Lee discloses claim 1 as recited above Seithi further discloses, wherein providing the multiple Uls comprises at least one of the following: providing a first UI to display a warning of the configuration issue on the visualization of the logical network along with a request for the instruction to perform the first remediation action ([see paragraphs, 0199 0292, 0298]).  Sethi may not explicitly disclose providing a UI to display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action. However, Lee discloses providing a second UI to display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action ([([see  col 52 lines 49-64 and  col. 87 lines 1-4]]).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi and include network display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action using the teaching of Lee. One would have been motivated to do so in order to utilize the SDN-enabled network to allow an administrator to manage traffic loads in a flexible and efficient manner.

7.	Claims 4-6, 11-13 and 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al.  (US 20180367412 A1) hereinafter referred as Sethi in view of in view of Lee et al. (US 10348767 B1) hereinafter referred as 

		Claims 4, 11 and 18 Sethi in view of Lee discloses claim 1 as recited above.  Sethi may not explicitly disclose: determining the second health information that specifies the realization issue in the form of an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network.   However,  Medved discloses determining the second health information that specifies the realization issue in the form of an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network ([see paragraphs 0020, 0044 and 0048] the network device may host a virtual SDN switch which receives ingress packets and determines, based on SDN rules, how to handle the packets--e.g., forwards the packets to another network device, alters the packets, discards the packets, etc. The virtual SDN switch may also include logic for identifying OAM packets that are part of the management plane.  The virtual SDN switch forwards the OAM packets to the local OAM engine or controller.  The OAM engine may perform typical OAM actions such as determining a state or health of the different physical links or virtual paths between network devices and circuit end points.  The result of the OAM processing may then be transmitted to the virtual switch which may act on the results--e.g., using a redundant link if a particular link fails).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi in 

		Regarding Claims 5, 12 and 19, Sethi in view of Lee discloses claim 1 as recited above.  Sethi in view of Lee may not explicitly disclose: resolving the inconsistency between the configured attribute and the realized attribute associated with the logical element in the logical network.  However, Medved discloses resolving the inconsistency between the configured attribute and the realized attribute associated with the logical element in the logical network   ([see paragraphs 0044 and 0048 and ] each SDN rule defines a set of packet fields to match and a corresponding action (such as send-out-port, modify-field, drop the packet, etc.).  As a new packet is received, SDN switch 130 compares the packet to the packet fields in the SDN rules to determine if there is a match (e.g., the SDN switch 130 performs a flow-match operation).  If so, SDN switch 130 performs the action corresponding to the matched rule.  If, however, a received packet does not match one of the packet fields, SDN switch 130 may send the packet to the SDN controller 150… the SDN controller which may determine what action to perform--e.g., the SDN switch may provide a new SDN rule to the flow table 510 or reconfigure the group table 515 to route traffic using a different virtual port).  


		Claims 6, 13 and 20, Sethi in view of Lee discloses claim 1 as recited above.  Sethi in view of Lee may not explicitly discloses wherein processing the network configuration information and the network realization information comprises: determining the second health information specifying the realization issue in the form of a connectivity issue between a first virtualized computing instance and a second virtualized computing instance that is connected via multiple logical elements in the logical network.  However, Medved discloses wherein processing the network configuration information and the network realization information comprises: determining the second health information specifying the realization issue in the form of a connectivity issue between a first virtualized computing instance and a second virtualized computing instance that is connected via multiple logical elements in the logical network ([see paragraphs 0020, 0044 and 0048] the network device may host a virtual SDN switch which receives ingress packets and determines, based on SDN rules, how to handle the packets--e.g., forwards the packets to another network device, alters the packets, discards the packets, etc. The virtual SDN switch may also include 
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi in view of Lee and include determining the second health information that specifies the realization issue in the form of an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network using the teaching of Medved. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently reroute traffic to different virtual path.

	8.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al.  (US 20180367412 A1) hereinafter referred as Sethi in view of Lee et al. (US 10348767 B1) hereinafter referred as Lee and further in view of Kompella (US 20180367413 A1) herein after referred as Kompella

Claims 3, 10 and 17, Sethi in view of Lee discloses claim 2 as recited above Sethi in view of Lee may not explicitly disclose performing the first remediation action comprises: reconfiguring the logical element affected by the configuration issue in the 
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi in view of Lee and include performing the first remediation action comprises: reconfiguring the logical element affected by the configuration issue in the logical network using the teaching of Kompella. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently configure/reconfigure logical network devices.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/11/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457